Notice AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
2.	Claims 1, 2, 5-7, 9-12, 15-17 and 19-26 are allowed.
The following is in an examiner’s statement of reasons for allowance: 
Independent claim 10 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the features highlighted below, a power system for an information handling system, the power system comprising: 
a power control module configured to receive a current level signal and to provide a pulse-width modulation (PWM) signal in response to the current level signal; and 
a power stage including a switching power converter having a high-side switch and a low-side switch, a driver circuit configured to receive the PWM signal and to drive the switching power converter based upon the PWM signal, and a current sensing circuit configured to detect a low-side current level on the low-side switch, and to provide the current level signal, wherein the current level signal includes the low- side current level; 
wherein the power system is configured to turn on the low-side switch at a first time, and to estimate a first low-side current level at the first time, wherein in estimating the first low-side current level, the power system is further configured to detect a second low-side current level at a second time while the low-side switch is turned on, the second time being a first duration of time after the first time, and to detect a third low-side current level at a third time while the low-side switch is turned on, wherein the third time is a second duration of time after the second time, wherein the first low-side current level is estimated based upon the second and third low-side current levels, 
to determine a current difference between the second low- side current level and the third low-side current level, and to divide the current difference by the second duration of time; 
wherein the first low-side current level is estimated as: 
I1 = (k x Al) + 12, where I1 is the estimated first low-side current level, 12 is the second low-side current level, Al is the current difference, and: 
k = T1/T2, where T1 is the first duration of time, and T2 is the second duration of time.

Claims 2, 5-7, 9, 10, 21 and 22 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 11 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the features highlighted below, a method, comprising: 
receiving, by a power control module of a power system, a current level signal; providing, by the power control module, a pulse-width modulation (PWM) signal in response to the current level signal; 
receiving, by a driver circuit of a power stage of the power system, the PWM signal, 
wherein the power stage includes a switching power converter having a high-side switch and a low-side switch; 
driving, by the driver circuit, the switching power converter based upon the PWM signal; 
detecting, by a current sensing circuit of the power stage, a low-side current level on the low-side switch; 
providing, by the current sensing circuit, the current level signal, wherein the current level signal includes the low-side current level; 
turning on the low-side switch at a first time; and 
estimating the first low-side current level at the first time, wherein in 
estimating the low-side current level, the method further comprises: 
detecting a second low-side current level at a second time while the low-side switch is turned on, the second time being a first duration of time after the first time;
detecting a third low-side current level at a third time while the low-side switch is turned on, wherein the third time is a second duration of time after the second time, and wherein the first low-side current level is estimated based upon the second and third low-side current levels, 
determining a current difference between the second low-side current level and the third low-side current level; and 
dividing the current difference by a second duration of time between the second time and the third time; 
wherein the first low-side current level is estimated as: 
I1 = (k x AI) + 12, where I1 is the estimated first low-side current level, 12 is the second low-side current level, Al is the current difference, and: 
k = T1/T2, where T1 is the first duration of time, and T2 is the second duration of time.  

Claims 12, 15-17, 19, 23 and 24 depend directly or indirectly on claim 11 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 20 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the features highlighted below, a power stage comprising: 
a switching power converter having a high-side switch and a low-side switch; 
a driver circuit configured to receive a pulse-width modulated (PWM) signal and to drive the switching power converter based upon the PWM signal; and 
a current sensing circuit configured to detect a low-side current level on the low-side switch, and to provide the current level signal, wherein the current level signal includes the low-side current level; 
wherein the power stage is configured turn on the low-side switch at a first time, and to estimate a first low-side current level at the first time, wherein in estimating the first low-side current level, the power stage is further configured to detect a second low- side current level at a second time while the low-side switch is turned on, the second time being a first duration of time after the first time, and to detect a third low-side current level at a third time while the low-side switch is turned on, wherein the third time is a second duration of time after the second time, wherein the first low-side current level is estimated based upon the second and third low-side current levels, 
to determine a current difference between the second low-side current level and the third low-side current level, and to divide the current difference by the second duration of time; 
wherein the first low-side current level is estimated as: 
I1 = (k x AI) + 12, where I1 is the estimated first low-side current level, 12 is the second low-side current level, Al is the current difference, and: 
k = T1/T2, where T1 is the first duration of time, and T2 is the second duration of time.  

Claims 25 and 26 depend directly or indirectly on claim 20 therefore these claims are also allowable as being dependent on an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONTACT INFORMATION
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (04/29/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837